Citation Nr: 0031942	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-18 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for transverse myelitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


REMAND

The veteran had active service from April 1943 to July 1946.

This claim has been pending since December 1998.  In an April 
1999 rating decision, the RO denied the claim.  It its 
Statement of the Case, the RO cited 38 U.S.C.A. § 5107 which 
provided prior to a recent revision that a claim must be 
"well grounded."

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

A remand is also required to allow the RO to review and 
consider the additional evidence submitted by the veteran 
with the VA Form 9 he filed on September 1999.  Accordingly, 
this case is REMANDED for the following:

1.  The RO shall develop the veteran's 
claim pursuant to guidelines implemented 
pursuant to the Veterans Claims 
Assistance Act of 2000.  This development 
should include the following:

First, it appears that the copies of the 
service medical records that are in the 
claims file were provided by the veteran 
and that the RO did not attempt to obtain 
the veteran's original service medical 
records from the National Personnel 
Records Administration (NPRC) or other 
repository.  On remand, the RO should 
attempt to obtain the veteran's service 
medical records and associate them with 
the claims file.

Second, the RO should obtain all private 
and VA treatment records for transverse 
myelitis not already associated with the 
claims file and place them in the claims 
file.  In this regard, the RO should ask 
the veteran to provide information about 
where and when he was treated in the past 
and to provide the appropriate release-
of-information forms where necessary to 
enable the RO to obtain private medical 
records.

Third, the RO should schedule the veteran 
for a VA examination by a neurologist or 
other appropriate specialist.  The 
examiner should completely review the 
medical evidence in the claims file, 
including the service medical records; 
the November 1998 letter from J. L. T., 
M.D., in which Dr. T. expressed the 
opinion that the symptoms in service 
related to the veteran's bladder function 
were the early or first symptoms of 
transverse myelitis; the affidavit of J. 
S., M.D., received by the RO in September 
1999, describing the veteran's symptoms 
from 1945; the July 1999 affidavit from 
the veteran's sister describing his early 
symptoms; and the August 1999 statement 
of the veteran himself who is also a 
medical doctor.

The VA examiner must express an opinion 
as to the time of onset of tranverse 
myelitis and provide a complete rationale 
for the opinion expressed by including in 
the examination report, for example, a 
discussion explaining the nature of 
disease itself and/or a discussion of 
particular symptoms or manifestations 
shown by the medical evidence of record.  
If the examiner cannot express the 
opinion about time of onset with 
certainty, the examiner should express it 
in terms describing a degree of 
probability, e.g., "it is 'likely' that 
the time of onset was . . ." or "most 
likely" or "very likely", etc.  The 
examiner should directly address Dr. T's 
November 1998 opinion that the symptoms 
in service, as documented in the service 
medical records, relating to the 
veteran's bladder function were the early 
or first symptoms of transverse myelitis 
and provide a detailed rationale for 
agreement or disagreement with Dr. T's 
opinion.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record of evidence in its entirety and 
readjudicate the veteran's claim.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


